DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive.
Regarding claims 1-13 Examiner further clarified the rejection to show the issues associated with the claim.
Also Examiner wants to indicate Applicant gives too much weight to limitation “sampling clock period”.  Neither Claim nor specification does not have clarification what is the scope of sampling clock period. Sampling clock period is not even connected to the clock and therefore sampling clock period can be any time period.  Claim 13 actually further strengthens the Examiner position as it claims that “sampling and storing said second voltage signal in said first sample-and-hold block of said plurality using a third time delay value and a third phase value set by said clock and timing circuit and in said second sample-and-hold block of said plurality using a fourth time delay value and a fourth phase value set by said clock and timing circuit, yielding a second set of stored samples,”
which means that the sampling is continues during the  third time delay and fourth time delay, which means that the period of sampling includes the third and fourth time delay, and therefore “sampling clock period” in not the period of the data sampling. It looks like it is just a portion of it. But it is not adequately present in the claim language and needs to be corrected, and therefore “sampling clock period” was interpreted as predetermined period. The whole rejection was set based on that interpretation. Tsample according to Asbrock is the clock of the sample/hold circuit 4, and is used to open (falling edge) and close (rising edge) the sampling switch which reads on sampling clock period.
For claim 14 there is no requirement of different sampling frequency but in any case Titus teaches different sampling frequency with respect to the shape.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. § 102(a)(1) and/or (2) as being anticipated by Asbrock et al. (U.S. 7,206,062 B2).
With respect to claim 1, Asbrock et al. teaches 
a sample-and-hold circuit comprising 
a plurality of sample-and-hold branches arranged in parallel and each comprising a buffer and a sample-and-hold block comprising (Fig. 1, 5:45-47, 5:52-53, 7:34-37, unit cell readout electronics, output of the LNA 2 is fanned-out via N buffers 3 in parallel to N sample/hold circuits 4, application of the readout enabled signal sequentially to the bank of N parallel sample and hold unit cells 4), one or more sample-and-hold cells, (Fig. 1, Fig. 7, 5:53-55, 7:14-29, each sample/hold circuit 4 includes a switch (SW) 4A, a hold capacitance 4B and an output buffer 4C, a sample/hold clock pulse, buffer 14 [corresponds to buffer 3] and first sample/hold capacitor 16A, corresponding to Chold 4B in Fig. 1, input signal vin is gated through a transistor switch that corresponds to the switch 4A of Fig. 1, enableSH signal is used to turn on transistor 15 [corresponds to a write-in switch], readout enable signal is used to transfer the stored charge on the sample/hold capacitor 16A, via an output buffer transistor corresponding to buffer 4C in Fig. 1), 
said sample-and-hold circuit further comprising a clock and timing circuit arranged for(no patentable weight) (intended use no patentable weight) setting an adaptable time delay to (no patentable weight)enable sampling and for(no patentable weight) setting a sampling phase for each sample-and-hold block, (Figs. 1-4, 5:65-67, 6:1-4 and 30-35, sample/hold timing in Fig. 2, each sample/hold clock edge is skewed by Δt relative to the previous corresponding sample/hold clock edge, each sample/hold circuit 4 samples the return pulse, Fig. 3, skewed in time by Δt from adjacent sample/hold circuits, sample clock 
wherein the time delay of at least one sample-and-hold block can(no patentable weight it is not a positive limitation) be set to value bigger than one sampling clock period (Figs. 1 and 4, 6:42-55, plurality of sample clock generators 7, input current sources of the current controlled inverter 7A, adjust the delay of each sample clock generator 7, values of the control currents are … programmable during the operation of the LADAR, real-time control over the value of Δt, signal processor 8 can be employed to program the magnitude of the control currents for all or some of the unit cells of the sample clock generator 7, thereby changing the value of Δt, [Δt is programmable, meaning that it can be programmed to be any practical value]).

In regard to claim 2, Asbrock et al. teaches wherein said clock and timing circuit is also arranged for(no patentable weight) adapting a sampling frequency applied in said sample-and-hold block of a sample-and-hold branch of said plurality (Figs. 1-3 and 5-7, 5:58-60, 6:21-26, 7:14-29, Tsample is the clock of the sample/hold circuit 4, used to open (falling edge) and close (rising edge) the sampling switch 4A, five samples of the return pulse signal are taken, samples being spaced apart in time, under control of the individual sample/hold clocks Tsample that are delayed by Δt, in Fig. 7 a sample/hold clock pulse is used to gate (psh, shown in Figs. 5 and 6, and referred to as Tsample in Fig. 1) the input signal vin to a buffer 14 and first sample/hold capacitor 16A, corresponding to Chold 4B in Fig. 1. [Tsample is the sampling period, which is the inverse of the sampling frequency. Further, as shown in Fig. 1, MUX 5 is controlled by Multiple Clock, and DELAY LINE 7 is controlled by CLK, meaning that having multiple (variable) frequency clocks is a feature of the readout electronics shown in Fig. 1]).

With respect to claim 4, Asbrock et al. teaches wherein said clock and timing circuit is arranged for(no patentable weight)  (no patentable weight)setting a number of input signals applied to said sample-and-hold circuit (Figs. 1-4, 5:65-67, 6:1-4, 30-32, and 42-55, each sample/hold clock edge is skewed by Δt, each sample/hold circuit 4 samples the return pulse, sample clock generator circuit used to set the delay Δt of each sample clock edge is shown in Fig. 1 for convenience as a delay line 7 [applying 

In regard to claim 5, Asbrock et al. teaches comprising a switching block for controlling read and write operations of said sample-and-hold cells (Figs. 1 and 7, 5:53-55, 6:66-67, 7:1-6 and 14-29, each sample/hold circuit 4 includes a switch (SW) 4A, a hold capacitance 4B, sample and hold process is gated by an enable switch, input signal vin is gated through a transistor switch that corresponds to the switch 4A of Fig. 1, enableSH signal is also used to turn on transistor 15 [corresponds to a write-in switch], enabling the gated vin to reach the sample/hold capacitor 16A, readout enable signal is used to transfer the stored charge on the sample/hold capacitor 16A, via an output buffer transistor [read-out switch] corresponding to buffer 4C in Fig. 1).
With respect to claim 6, Asbrock et al. teaches wherein each sample-and-hold cell comprises a write-in switch, a read-out switch and a storage element (Figs. 1 and 7, 5:53-55, 7:14-29, each sample/hold circuit 4 includes a switch (SW) 4A [a write-in switch] , a hold capacitance 4B [a storage element] and an output buffer 4C, input signal vin is gated through a transistor switch that corresponds to the switch 4A of Fig. 1 [a write-in switch], enableSH signal is also used to turn on transistor 15 [corresponds to a write-in switch], enabling the gated vin to reach the sample/hold capacitor 16A [a storage element]. readout enable signal is used to transfer the stored charge on the sample/hold capacitor 16A, via an output buffer transistor [read-out switch] corresponding to buffer 4C in Fig. 1).
In regard to claim 7, Asbrock et al. teaches a light detection and ranging system comprising a photodiode, an amplifier and a sample-and-hold circuit (Figs 1 and 7-8, 5:45-52, 6:15-20, 7:51-56, 8:3-7, an IR source for the laser transmitter 10, an IR-responsive detector 1, a low noise amplifier (LNA) 2, output signals from other detector unit cells, derive an image of, and a range to, the object 9, 32 sample/hold unit cells 4, each detector 1 unit cell, 32 psh sample clocks, transmitted laser pulse, a LADAR system, a flash LADAR system, other types of ranging and detection systems).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Asbrock et al. in view of Setterberg (U.S. 7,834,665 B2).
With respect to claim 3, all the elements of claim 1 have been addressed above.
Asbrock et al. does not teach wherein said clock and timing circuit is arranged for(no patentable weight) setting a number of iterations to be performed using said time delay and said sampling phase.
Setterberg is an analogous art to the claimed invention because it is from the same field of endeavor (sample-and-hold circuitry for laser ranging). In addition, it is reasonably pertinent to the problem faced by the inventor (performing iterations of a sample or a measurement).
Setterberg teaches wherein said clock and timing circuit is arranged for(no patentable weight)  setting a number of iterations to be performed using said time delay and said sampling phase (Figs. 7 and 9, 7:10-20, block 51, analog signal, the input of an embodiment of the inventive T/H circuit [T/H circuit is an acronym for track-and-hold circuit, which is an alternate term for sample-and-hold circuit], input 110 and 210 of Fig. 7, acquiring the output signal 118, sampling the signal in the T/H circuit in block 52, measuring the sampled output signal 118 at the end of the hold phase in block 53, measured value of the output signal is stored and averaged with subsequent measurements in block 54, sequence in blocks 51 through 54 may be repeated a number of times to reduce the variance of the measurement).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art (hereafter, Phosita) to which the claimed invention pertains to have modified the sample-and-hold circuit as taught by Asbrock et al. to also include a digital processing block arranged for(no patentable weight)  performing an averaging of samples output by said sample-and-hold blocks as taught by Setterberg, the Phosita being motivated to apply that modification in order to perform the sampling process a number of times with the goal of averaging those samples and thus improving accuracy and minimizing error.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Asbrock et al. in view of Akasu (U.S. 5,179,286).
In regard to claim 8, all the elements of claims1 and 7 have been addressed above.
Asbrock et al. does not teach comprising a digital processing block arranged for(no patentable weight)  performing an averaging of samples output by said sample-and-hold blocks.
Akasu is an analogous art to the claimed invention because it is from the same field of endeavor (sample-and-hold circuitry for laser ranging). In addition, it is reasonably pertinent to the problem faced by the inventor (performing averaging of multiple samplings to improve accuracy).
Akasu teaches comprising a digital processing block arranged for(no patentable weight)  performing an averaging of samples output by said sample-and-hold blocks (Figs. 7-8, 15:12-25, 16:6-10, number of times the light pulse is emitted (i.e. the number of the lasing) has attained 16, results of the A/D conversions for the sixteen echo light pulses having been stored in the memory areas, processing unit 7 reads out sequentially these results of the A/D conversions from the memory 5, 16 echo light pulse sample data are subjected to an averaging processing, the data resulting from the A/D conversions for the sixteen echo light pulse signals and stored at respective memory areas are added together, sum is divided by sixteen, S/N [Signal-to-Noise] ratio can significantly be improved through the averaging processing, error involved in the distance measurement due to noise can be suppressed to a minimum).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have modified the sample-and-hold circuit as taught by Asbrock et al. to also include a digital processing block arranged for(no patentable weight)  performing an averaging of samples output by said sample-and-hold blocks as taught by Akasu, the Phosita being motivated to apply that modification in order to average numerously measured samples and thus improve accuracy and minimize error of the measurement (in technical terms, improve signal-to noise (S/N) ratio).

Claims 9-11 and 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Bartolome et al. (U.S. 9,684,066 B1) in view of Asbrock et al. and Titus (U.S. 10,690,448 B2).
With respect to claim 9, Bartolome et al. teaches 
receiving a first voltage signal (Figs. 3-4 and 6, 4:29-31, 5:30-32 and 52-55, 6:3-5, 8:43-45 and 56-59, flowchart in Fig. 3, method 300 proceeds at block 305 with receiving the LIDAR return signal following the transmission of the LIDAR pulse, apparatus 400 receives a LIDAR return signal from a LIDAR return signal detector 405 at an input 408 of the apparatus 400, input of each sampling stage receives the LIDAR return signal, each sampling switch is coupled to a respective analog storage element and to the LIDAR return detector 405 to receive the LIDAR return signal, apparatus 600 is organized architecturally and operates in ways similar to the LIDAR return signal processing apparatus 400, data input terminal of each of the M circular buffers is coupled to the LIDAR detector 405 at an input terminal 408 and captures analog magnitude samples of the LIDAR return signal), 
sampling and storing said first voltage signal in a first sample-and-hold block of said plurality using a first time delay value and a first phase value set by said clock and timing circuit and in a second sample-and-hold block of said plurality using a second time delay value and a second phase value set by said clock and timing circuit, yielding a first set of stored samples (Figs 3-5, 4:32-34, 7:1-12, flowchart in Fig. 3, method 300 includes storing samples of the LIDAR return signal in a set of N analog storage elements (organized in a circular buffer) at block 310, LIDAR return signal processing apparatus 400 also includes a capture clock phase logic module 435 coupled to an output of the trigger circuit 419, capture clock phase logic module 435 generates phases of a capture control clock (e.g., clock phases appearing at the outputs 437 of the capture clock phase logic module 435), each phase of the capture control clock controls the sampling time associated with a sampling stage of the circular buffer 410, set of capture control clock phases 517, timeline of the waveform diagram 500, capture control clock phases 517 may occur with periodicities dependent upon a particular implementation of the apparatus 400), 
receiving a second voltage signal, 

Bartolome et al. does not teach whereby said third and said fourth time delay value are bigger than one sampling clock period and dividing said stored samples into portions of different resolution, depending on said time delay values and phase values.
Asbrock et al. teaches whereby said third and said fourth time delay value are bigger than one sampling clock period (Figs. 1 and 4, 6:42-55, a plurality of sample clock generators 7, current through the input current sources of the current controlled inverter 7A (Fig. 4) is set via inputs ip and in as necessary to adjust the delay of each sample clock generator 7, values of the control currents are … programmable during the operation of the LADAR, real-time control over the value of Δt, signal processor 8 (Fig. 1), or some other data processor, can be employed to program the magnitude of the control currents for all or some of the unit cells of the sample clock generator 7, thereby changing the value of Δt, [Δt is programmable, meaning that it can be programmed to be any practical value]).
Titus teaches dividing said stored samples into portions of different resolution, depending on said time delay values and phase values (Figs. 3-5, 4:43-51, 5:21-30, a pulse signal 300 is asynchronously sampled, during the asynchronous sampling time (e.g., from t1 through tn), the sampling rate varies in proportion to the pulse shape of pulse signal 300, sampling interval Δt1,2 [from] t1 [to] t2 differs from interval Δt2,3 [from] t2.[to] t3, and from interval Δt(n−1),n of t(n−1) [from] tn-1 [to] tn, etc., pulse signal 510 is asynchronously sampled, a greater number of data samples 520n … 520n+x, at times tn through tn+x).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have modified the sample-and-hold method and circuit as taught by Bartolome et al. to also include whereby said third and said fourth time delay value are bigger than one sampling clock period as taught by Asbrock et al. and dividing said stored samples into portions of different resolution, depending on said time delay values and phase values as taught by Titus, the Phosita being motivated to apply that modification in order to improve the efficiency and accuracy of the ranging process by operating in a span, from fine to coarse, of time resolution, as opposed to a single and specific time resolution.

In regard to claim 10, all the elements of claim 9 have been addressed above.
Bartolome et al. does not teach whereby in said step of sampling and storing said first voltage signal said first and second time delay values are equal.
Asbrock et al. teaches whereby in said step of sampling and storing said first voltage signal said first and second time delay values are equal (Figs. 1 and 3-4, 6:42-55, a plurality of sample clock generators 7, current through the input current sources of the current controlled inverter 7A (Fig. 4) is set via inputs ip and in as necessary to adjust the delay of each sample clock generator 7, values of the control currents are … programmable during the operation of the LADAR, real-time control over the value of Δt, signal processor 8 (Fig. 1), or some other data processor, can be employed to program the magnitude of the control currents for all or some of the unit cells of the sample clock generator 7, thereby changing the value of Δt, [Δt is programmable, meaning that it can be programmed to be any practical value, Δt’s could be equal]).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have further modified the sample-and-hold method and circuit as taught by Bartolome et al. and modified as taught by Asbrock et al. and Titus (details addressed above) to further include whereby in said step of sampling and storing said first voltage signal said first and second time delay values are equal as taught by Asbrock et al., the Phosita being motivated to apply that modification in order for the sample-and-hold method and circuit to encompass the capability of adjusting Δt’s to be equal, and thus be able to perform sampling with unchanged time resolution, the conventional way to perform the sampling process.

With respect to claim 11, all the elements of claim 9 have been addressed above.
Bartolome et al. does not teach whereby in said step of sampling and storing said second voltage signal said third and fourth time delay values are different.
Asbrock et al. teaches whereby in said step of sampling and storing said second voltage signal said third and fourth time delay values are different (Figs. 1 and 3-4, 6:42-55, a plurality of sample clock generators 7, current through the input current sources of the current controlled inverter 7A (Fig. 4) is set via inputs ip and in as necessary to adjust the delay of each sample clock generator 7, values of the control currents are … programmable during the operation of the LADAR, real-time control over the value of Δt, signal processor 8 (Fig. 1), or some other data processor, can be employed to program the magnitude of the control currents for all or some of the unit cells of the sample clock generator 7, thereby changing the value of Δt, [Δt is programmable, meaning that it can be programmed to be any practical value, Δt’s could be different/unequal]).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have further modified the sample-and-hold method and circuit as taught by Bartolome et al. and modified as taught by Asbrock et al. and Titus (details addressed above) to further include whereby in said step of sampling and storing said second voltage signal said third and fourth time delay values are different as taught by Asbrock et al., the Phosita being motivated to apply that modification in order for the sample-and-hold method and circuit to include the capability of varying Δt’s to be different/unequal, and thus be able to adapt to the different requirements of a set of diverse applications whose performance improve by employing unequal/different resolution.

With respect to claim 13, all the elements of claim 9 have been addressed above.
Bartolome et al. further teaches determining a distance of an object from the collected sampled data (Figs. 3-6, 5:13-16, 9:57-65, method 300, calculating a distance-to-target, block 333, distance-to-target is calculated, digital processor 470 calculates a distance to the target object 475).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have further modified the sample-and-hold method and circuit as taught by Bartolome et al. and modified  as taught by Asbrock et al. and Titus (details addressed above) to further include determining a distance of an object from the collected sampled data as taught by Bartolome et al., the Phosita being motivated to apply that modification in order to fulfil the functionality of ranging, one of the main tasks of Lidars.

In regard to claim 14, Bartolome et al. teaches 
receiving a first voltage signal (Figs. 3-4 and 6, 4:29-31, 5:30-32 and 52-55, 6:3-5, 8:43-45 and 56-59, flowchart in Fig. 3, method 300 proceeds at block 305 with receiving the LIDAR return signal following the transmission of the LIDAR pulse, apparatus 400 receives a LIDAR return signal from a LIDAR return signal detector 405 at an input 408 of the apparatus 400, input of each sampling stage receives the LIDAR return signal, each sampling switch is coupled to a respective analog storage element and to the LIDAR return detector 405 to receive the LIDAR return signal, apparatus 600 is organized architecturally and operates in ways similar to the LIDAR return signal processing apparatus 400, data input terminal of each of the M circular buffers is coupled to the LIDAR detector 405 at an input terminal 408 and captures analog magnitude samples of the LIDAR return signal), 
sampling and storing said first voltage signal in a first sample-and-hold block of said plurality using a first time delay value and a first phase value set by said clock and timing circuit and in a second sample-and-hold block of said plurality using a second time delay value and a second phase value set by 
collecting said first set of obtained stored samples (Figs 3-4 and 6, 4:57-59, 6:10-16, 7:48-51, 9:4-7, method 300 includes sequentially reading out the stored LIDAR return signal samples, at block 325, each sampling stage of the circular buffer 410 also includes a readout switch (e.g., the readout switches 450, 455 and 458), each readout switch is coupled to the analog storage element to present the stored LIDAR return signal magnitude sample at an output of the circular buffer, readout clock phase logic module 445 sequentially enables the readout of the LIDAR magnitude sample stored at each sampling stage, readout clock phase logic module 650 generates readout clock phases for a given circular buffer).
Bartolome et al. does not teach using a first sampling frequency value and a second sampling frequency set by said clock and timing circuit, and 
wherein said stored samples can be divided into portions of different time resolution, depending on said sampling frequency values, said time delay values and said sampling phase values.
Asbrock et al. teaches using a first sampling frequency value and a second sampling frequency set by said clock and timing circuit (Figs. 1-3 and 5-7, 5:58-60, 6:21-26, 7:14-29, Tsample is the clock of the sample/hold circuit 4, used to open (falling edge) and close (rising edge) the sampling switch 4A, five samples of the return pulse signal are taken, samples being spaced apart in time, under control of the individual sample/hold clocks Tsample that are delayed by Δt, in Fig. 7 a sample/hold clock pulse is used to gate (psh, shown in Figs. 5 and 6, and referred to as Tsample in Fig. 1) the input signal vin to a buffer 14 and first sample/hold capacitor 16A, corresponding to Chold 4B in Fig. 1. [Tsample is the sampling period, which is the inverse of the sampling frequency. Further, as shown in Fig. 1, MUX 5 is controlled by 
Titus teaches wherein said stored samples can be divided into portions of different time resolution, depending on said sampling frequency values, said time delay values and said sampling phase values (Figs. 3-5, 4:43-51, 5:21-30, a pulse signal 300 is asynchronously sampled, during the asynchronous sampling time (e.g., from t1 through tn), the sampling rate [sampling frequency] varies in proportion to the pulse shape of pulse signal 300, sampling interval [sampling period, the inverse of sampling frequency] Δt1,2 [from] t1 [to] t2 differs from interval Δt2,3 [from] t2.[to] t3, and from interval Δt(n−1),n of t(n−1) [from] tn-1 [to] tn, etc., pulse signal 510 is asynchronously sampled, a greater number of data samples 520n … 520n+x, at times tn through tn+x).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have modified the sample-and-hold method and circuit as taught by Bartolome et al. to also include using a first sampling frequency value and a second sampling frequency set by said clock and timing circuit as taught by Asbrock et al. and wherein said stored samples can be divided into portions of different time resolution, depending on said sampling frequency values, said time delay values and said sampling phase values as taught by Titus, the Phosita being motivated to apply that modification in order to improve the efficiency and accuracy of the ranging process by incorporating multiple sampling frequencies, yielding an enhanced extent of fine and coarse time resolution, as opposed to using a single sampling frequency.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Bartolome et al. in view of Asbrock et al., Titus, and Setterberg.
All elements of claim 9 have been addressed above.
Bartolome et al. does not teach an averaging of said sampled data, wherein said receiving, sampling and storing of said first and second voltage signal are repeated a number of times.
Setterberg teaches an averaging of said sampled data, wherein said receiving, sampling and storing of said first and second voltage signal are repeated a number of times (Figs. 7 and 9, 7:10-20, 
It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have further modified the sample-and-hold method and circuit as taught by Bartolome et al. and modified as taught by Asbrock et al. and Titus (details addressed above) to further include an averaging of said sampled data, wherein said receiving, sampling and storing of said first and second voltage signal are repeated a number of times as taught by Setterberg, the Phosita being motivated to apply that modification in order to perform the sampling process a number of times with the goal of averaging those samples and thus improving accuracy and minimizing error.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645